Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131177                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ANNETTE SURANT, Personal Representative                                                              Robert P. Young, Jr.
  of the Estate of RYAN DONOVAN SURANT,                                                                Stephen J. Markman,
                                                                                                                      Justices
  Deceased, 

                 Plaintiff-Appellee, 

  v        	                                                        SC: 131177
                                                                    COA: 263433
                                                                    Macomb CC: 04-000688-NI
  HEARTLAND WISCONSIN CORPORATION 

  and KLEE CONSTRUCTION, 

             Defendants, 

  and 

  SHORE POINT BUILD & RENOVATE, 

             Defendant-Appellant.   

  _________________________________________/ 


         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2006                    _________________________________________
           t1024                                                               Clerk